Order entered July 11, 1938, unanimously modified by reducing the lien allowed for the services rendered in the Park-Lexington Corporation foreclosure proceedings and 77B reorganization proceedings to $32,476 and by reducing the lien allowed for services rendered in the action brought by Anahma Realty Corporation against Rockefeller Center, Inc., to $3,500, thus reducing the lien awarded to petitioner to $26,861.58, and as so modified affirmed, without costs. Appeal from order entered August 9, 1938, dismissed. No opinion. Settle order on notice. Present — 'Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.